Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 30 are objected to because of the following minor typographical error: each of these claims recites “an optical axis of a cameras” which should be amended to read --an optical axis of a camera--.  Appropriate correction is required.

Claim 17 is objected to because of the following minor typographical error: this claim recites “wherein method comprises” which should be amended to read --wherein the method comprises--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms, the filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1, 2, and 4, and 9, 10, and 12, of copending Application No. 17/249,475.
Regarding independent claim 1 of the instant application, although the conflicting claims are not identical, the claims are not patentably distinct because application claim 1 is generic to all that is recited in copending claims 1, 2, and 4; that is, the instant application claim is anticipated by the copending claims because they contain all the limitations of application claim 1, which is therefore an obvious variant thereof.
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
An illustration of the claim correspondence is as follows:
Copending Application No. 17/249,475
Instant Application
1. A method for conducting a three dimensional (3D) video conference between multiple participants, the method comprises:

[from claim 4, below]
wherein a direction of gaze of a first avatar within the virtual 3D video conference environment is agnostic to the actual optical axis of the camera

[returning to claim 1]
determining, for each participant, updated 3D participant representation information within the virtual 3D video conference environment, that represents participant; wherein the determining comprises compensating for difference between an actual optical axis of a camera that acquires images of the participant and a desired optical axis of a virtual camera;

[from claim 2, below]
wherein the updated representation of virtual 3D video conference environment comprises an avatar per participant of the at least some of the multiple participants

[from claim 4, below]
wherein a direction of gaze of a first avatar within the virtual 3D video conference environment is agnostic to the actual optical axis of the camera

[returning to claim 1]
and generating, for at least one participant, an updated representation of virtual 3D video conference environment, the updated representation of virtual 3D video conference environment represents the updated 3D participant representation information for at least some of the multiple participants.

2. The method according to claim 1 wherein the updated representation of virtual 3D video conference environment comprises an avatar per participant of the at least some of the multiple participants.

4. The method according to claim 2 wherein a direction of gaze of a first avatar within the virtual 3D video conference environment is agnostic to the actual optical axis of the camera.

receiving direction of gaze information regarding a direction of gaze of each participant within a representation of a virtual 3D video conference environment that is associated with the participant; wherein for each participant, a direction of gaze of the participants is determined based on images acquired by a camera of the participant; wherein images of the multiple participants are acquired by multiple cameras;
determining, for each participant, updated 3D participant representation information within the virtual 3D video conference environment, that reflects the direction of gaze of the participant; and



generating, for at least one participant, an updated representation of a virtual 3D video conference environment that comprises avatars of the multiple participants,

wherein for each avatar, a direction of gaze of the avatar does not reflect an optical axis of a cameras that acquired the images of a participant represented by the avatar,


the updated representation of the virtual 3D video conference environment represents the updated 3D participant representation information for at least some of the multiple participants.



The limitations of claim 30 of the instant application are substantially similar to those of claim 1, and are similarly rejected based on their correspondence to copending application claims 9, 10, and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-11, 20, 30, and 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prins et al. (U.S. Patent Application Publication No. 2021/0044779), referred herein as Prins.
Regarding claim 1, A method for conducting a three dimensional (3D) video conference between multiple participants (figs 1 and 10; para 150, lines 1-4), the method comprises: receiving direction of gaze information regarding a direction of gaze of each participant within a representation of a virtual 3D video conference environment 
Regarding claim 2, the method according to claim 1, wherein the generating is followed by displaying, by a device of a participant of the multiple participants, an updated representation of the virtual 3D video conference environment, the updated representation is associated with the participant (para 152; para 203; para 204, lines 1-18; para 205, lines 1-7).
Regarding claim 3, the method according to claim 1, wherein the multiple participants are associated with multiple participant devices, wherein the receiving and determining are executed by at least some of the multiple participant devices (figs 1 and 10; para 150, lines 1-4; para 152).
Regarding claim 4, the method according to claim 1, wherein the multiple participants are associated with multiple participant devices, wherein the receiving and determining are executed by a computerized system that differs from any of the multiple participant devices (para 150, lines 1-4; para 152; para 161).
Regarding claim 6, the method according to claim 1, comprising determining a field of view of a third participant within the virtual 3D video conference environment, and setting a third updated representation of the virtual 3D video conference environment that is sent to a third participant device to reflect the field of view of the third participant (figs 10; para 150, lines 1-4; para 152; para 204, lines 1-18).
Regarding claim 9, the method according to claim 1, wherein for each one of the multiple participants, the updated representation of virtual 3D video conference environment comprises an avatar per participant of the at least some of the multiple participants (para 150, lines 1-4; para 151, lines 1-8; para 152).
Regarding claim 10, the method according to claim 9, wherein a direction of gaze of a first avatar within the virtual 3D video conference environment represents a spatial relationship between a (a) direction of gaze of a first participant that is represented by the first avatar and (b) a representation of the virtual 3D video conference environment displayed to the first participant (figs 10; para 150, lines 1-8; para 152; para 204, lines 1-18).
Regarding claim 11, the method according to claim 9, displaying, by the device of the first participant, an updated representation of the virtual 3D video conference environment, the updated representation is associated with the first participant (figs 10; para 152; para 203; para 204, lines 1-18).
Regarding claim 20, the method according to claim 1, comprising estimating 3D participant representation information of one or more hidden areas of a face of a participant that are located outside a field of view of a camera that captures at least one visible area of the face of the participant (para 217, lines 1-14).
	Regarding claim 30, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer readable medium, which is disclosed by Prins, para 221); thus they are rejected on similar grounds.
Regarding claim 35, the method according to claim 1, wherein for each participant, the updated representation of virtual 3D video conference environment illustrates all participants (para 150, lines 1-4; para 152; para 204, lines 1-18).
Regarding claim 36, the method according to claim 1, wherein the direction of gaze information of each participant is obtained by a participant device that is selected from a desktop, a laptop, a mobile phone and a tablet (para 192, lines 8-12; para 194, lines 1-4; para 213, lines 1-3 and the last 6 lines).
Regarding claim 37, the method according to claim 1, wherein the direction of gaze information of each participant is obtained based on a front facing image of a head of each participant (para 150, lines 1-4; para 152; para 193, lines 1-6; para 194, lines 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17-19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prins, in view of Frueh et al. (U.S. Patent Application Publication No. 2018/0101989), referred herein as Frueh.
Regarding claim 8, Prins teaches the method according to claim 1, wherein the 3D participant representation information comprises a 3D model (para 151, lines 1-11; para 204, lines 1-18; para 211, lines 1-11).  Prins further teaches providing photorealistic representations of users (see, for example, para 151, lines 1-6) but does not teach that the participant representation comprises one or more texture maps.
Frueh teaches a method for conducting a three-dimensional video conference between multiple participants, comprising receiving direction of gaze information of participants based on images acquired by a camera of the participant, determining updated 3D participant representation information within the virtual 3D video conference environment comprising avatars of participants, and generating an updated representation of participants (para 2, lines 1-21; para 27; para 28, lines 1-12), wherein the 3D participant representation information comprises a 3D model and one or more texture maps (para 49, lines 1-3 and the last 11 lines; para 50).  It would have been obvious to one of ordinary skill in the art to utilize texture maps because as known in the art, and taught by Frueh, texture maps improve the quality of the 3D model and rendering, thereby improving the sense of immersion and social connection among participants (see, for example, Frueh, para 49, the last 7 lines, and para 69, lines 1-8).
Regarding claim 17, Prins teaches the method according to claim 1, wherein the method comprises generating a 3D model of 3D participant representation information of a participant (para 151, lines 1-11; para 204, lines 1-18; para 211, lines 1-11).  Prins further teaches providing photorealistic representations of users (see, for example, para 151, lines 1-6) but does not teach generating one or more texture maps.

Regarding claim 18, Prins in view of Frueh teaches the method according to claim 17, wherein the generating is based on images of the participant that were acquired under different circumstances (Prins, figs 10; para 152; para 203; para 204, lines 1-18; Frueh, paras 28 and 52).
Regarding claim 19, Prins in view of Frueh teaches the method according to claim 18, wherein the different circumstances comprise different viewing directions of a camera that acquired the images, different poses, and different expressions of the participant (Prins, para 155, lines 1-9; para 156; para 158, the last 16 lines; para 204, lines 1-18; Frueh, paras 28 and 52).
Regarding claim 21, Prins teaches the method according to claim 20, comprising estimating 3D model hidden areas and one or more hidden parts (para 151, lines 1-11; para 204, lines 1-18; para 211, lines 1-11; para 217, lines 1-14).  Prins further teaches providing photorealistic representations of users (see, for example, para 151, lines 1-6) but does not teach estimating one or more texture maps.

Regarding claim 24, Prins teaches the method according to claim 1, wherein the determining, for each participant, of the updated 3D participant representation information comprises changing a condition (para 155, lines 1-9; para 156; para 158, the last 16 lines; para 204, lines 1-18).  Prins does not explicitly teach illumination changes.
Frueh teaches a method for conducting a three-dimensional video conference between multiple participants, comprising receiving direction of gaze information of participants based on images acquired by a camera of the participant, determining updated 3D participant representation information within the virtual 3D video conference environment comprising avatars of participants, and generating an updated representation of participants (para 2, lines 1-21; para 27; para 28, lines 1-12), wherein determining the updated 3D participant information comprises changing an illumination .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Prins, in view of Bevis et al. (U.S. Patent Application Publication No. 2021/0052138), referred herein as Bevis.
Regarding claim 29, Prins teaches the method according to claim 1, comprising acquiring, by a camera of a participant, an image of a face of the participant (para 203; para 217, lines 1-14).  Prins does not teach finding teeth of the participant, and determine an exposure of the camera based on a brightness of the teeth.
Bevis teaches a method for virtual teleconferencing comprising obtaining participant representation information based on images of a participant acquired by a camera (para 27, lines 1-13; para 28), and further comprising finding teeth of the participant, and determining an exposure of the camera based on a brightness of the teeth (para 45, lines 1-14).  It would have been obvious to one of ordinary skill in the art to utilize such a calibration method because as known in the art, and taught by Bevis, this ensures that the best possible settings for the camera are provided, thereby ensuring high quality image capture of the participant (see, for example, Bevis, para 45, the last 5 lines).

Response to Arguments
Applicant’s arguments with respect to the claim objection and 112 rejections have been fully considered and are persuasive.  The amendments overcome these issues, thus the previous claim objection and 112 rejections have been withdrawn.

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are moot in view of the new grounds of rejection presented above. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Welch (U.S. Patent Application Publication No. 2012/0038739); Methods, systems, and computer readable media for shader-lamps based physical avatars of real and virtual people.
Smith (U.S. Patent Application Publication No. 2013/0321564); Perspective-correct communication window with motion parallax.
Smith (U.S. Patent No. 8,976,224); Controlled three-dimensional communication endpoint.
Valdivia (U.S. Patent Application Publication No. 2018/0098059); Controls and interfaces for user interactions in virtual spaces.
Nakashima (U.S. Patent Application Publication No. 2018/0196506); Information processing method and apparatus, information processing system, and program for executing the information processing method on computer.

Nakabo (U.S. Patent Application Publication No. 2018/0316734); Method executed on computer for communicating via virtual space, program for executing the method on computer, and information processing apparatus therefor.
Valli (U.S. Patent Application Publication No. 2019/0253667); System and method for augmented reality multi-view telepresence.
Delamont (U.S. Patent Application Publication No. 2020/0368616); Mixed reality gaming system.
Valli (U.S. Patent No. 10,841,537); Spatially faithful telepresence supporting varying geometries and moving users.
Jeanne (U.S. Patent Application Publication No. 2021/0019885); Method and system for teledentistry images.
Lemay (U.S. Patent Application Publication No. 2021/0286502); Devices, methods, and graphical user interfaces for providing computer-generated experiences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613